Case 7:20-cr-01904 Document1 Filed on 10/14/20 in TXSD Page 1 of 2

 

AO 91 (Rev. 08/09) Criminal Complaint . United States District Court
UNITED STATES DISTRICT COURT ue
See OCT 142020

Southern District of Texas
David J. Bradley, Clerk

 

United States of America ) - - -
Vv. ) _ ~-F)], -

) Case No. KA ZO 21-63 La
Luis Carlos GUERRA-Rodriguez )
08/02/1992, US Citizen )
)

Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of October 13, 2020 in the county of Starr in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC 841
21 USC 952 . Defendant did, knowingly and intentionally possess with the intent to import

into the United States and distribute approximately 6.78 kilograms of cocaine,
a Schedule !! controlled substance

This criminal complaint is based on these facts:

See Attachment "A"

@ Continued on the attached sheet.

Complaint authorized by AUSA S. DiPiazza
/s/ Nathaniel J. Yates

Complainant's signature
Sworn to and executed by reliable

electronic means, per FRCrP 4.1, & Nathaniel Yates, HSI Special Agent
probable cause found on: Printed name and title

 

IE
Date: 10/1/2920 8:06 a.m. fice z Oar
- Judge's signature

City and state: McAllen, Texas Peter J. Ormsby, U.S. Magistrate

Printed name and title
 

Case 7:20-cr-01904 Document1 Filed on 10/14/20 in TXSD Page 2 of 2

Attachment A

On October 13, 2020, a blue Chevrolet Malibu, being driven by Luis Carlos
GUERRA-Rodriguez, arrived at the Roma, Texas Port of Entry (POE) and
attempted to make entry into the United States from Mexico. A Customs and
Border Protection Officer (CBPO) sent the vehicle for x-ray examination. CBPOs
at the x-ray examination area utilized an x-ray machine and observed anomalies in
both of the vehicle’s rear door panels. CBPOs investigated further and removed a
total of six (6) bundles, three (3) from each door. Each bundle contained a white,
powdery substance suspected to be cocaine. The total weight of the six (6) bundles
was 6.78 kilograms. CBPOs conducted a field test using a Gemini machine on a
small sample from each of the bundles. Each test resulted in a positive for the
presence of Cocaine, a Schedule IJ controlled substance.

U.S. Immigration and Customs Enforcement Special Agents assigned to Homeland
Security Investigations, Office of the Resident Agent in Charge, Falcon Dam,
Texas were contacted and responded to the Roma POE. Special Agents read the
Miranda Rights advisement, in the Spanish language, to GUERRA-Rodriguez.
GUERRA-Rodriguez stated he understood the advisement and agreed to speak
with the Special Agents.

During the interview, GUERRA-Rodriguez denied knowledge of the presence of
the cocaine inside his vehicle. GUERRA-Rodriguez stated he had driven the same

' vehicle into the United States from Mexico recently, and had gone through the x-

ray machine at the Roma POE. GUERRA-Rodriguez indicated that he had been
the only person to use the vehicle since that previous crossing, that the vehicle had
been under his control during that time, and that the vehicle, when not being used,
is parked in an area near his home which is secured by a fence. Special Agents
checked and determined that GUERRA-Rodriguez crossed into the United States
from Mexico via the Roma POE on September 20, 2020. During this crossing,
GUERRA-Rodriguez drove the same blue Malibu through the POE’s x-ray
machine and the result was negative.
